Case 2:18-cv-03799-EEF-MBN Document 243-5 Filed 05/07/19 Page 1 of 21



                        In the Matter of:

            Complete Logistical Services LLC

                                  vs.

          Donald Rulh Jr., Arnold Baker, et al

   ________________________________________________


                    Donald F. Rulh, Jr.
                             April 24, 2019

   _______________________________________________




                           504-833-3330
                            www.currenland.com
Case 2:18-cv-03799-EEF-MBN Document 243-5 Filed 05/07/19 Page 2 of 21
                          Donald F. Rulh, Jr.
                               4/24/2019
                                                                  Page 1


                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF LOUISIANA


  COMPLETE                          ACTION NO.: 18-3799
  LOGISTICAL SERVICES,
                                    JUDGE:     ELDON E. FALLON
  VERSUS
                           MAGISTRATE JUDGE:
  DONALD RULH, JR.,       MICHAEL NORTH
  ARNOLD BAKER, MORRIS
  KAHN, MICHELLE ELWELL,
  AND SHAWANA HARRIS
  * * * * * * * * * * * * * * * * * * * * * * * *

        Deposition of DONALD F. RULH, JR., 301
  Fairway Drive, New Orleans, Louisiana 70124,
  taken at the law offices of SMITH & FAWER, LLC,
  located at 201 St. Charles Avenue, Suite 3702,
  New Orleans, Louisiana 70170, commencing at
  9:21 A.M., on Wednesday, the 24th day of April,
  2019.


  APPEARANCES:

      PHELPS DUNBAR, LLP
      (By: David L. Patrón, Esquire
                 - and -
            Arthur R. Kraatz, Esquire)
      365 Canal Street
      Suite 2000
      New Orleans, Louisiana 70130-6534

      SMITH & FAWER, LLC
      (By: J. Geoffrey Ormsby, Esquire)
      201 St. Charles Avenue
      Suite 3702
      New Orleans, Louisiana 70170


(504) 833-3330       Curren Court Reporters, LLC FAX (504) 833-3355
(800) 487-3376                                   www.currenland.com
     Case 2:18-cv-03799-EEF-MBN Document 243-5 Filed 05/07/19 Page 3 of 21
                               Donald F. Rulh, Jr.
                                    4/24/2019
                                                                       Page 2


 1     APPEARANCES (continued):
 2
 3         MORICE LAW FIRM
           (By: Mark Morice, Esquire)
 4         1132 Derbigny Street
           Gretna, Louisiana 70053
 5
 6
       ALSO PRESENT:
 7
 8         Spencer Sens
 9
10
       REPORTED BY:
11
12         KATHY ELLSWORTH SHAW, CCR, RPR
           Certified Court Reporter
13         (No. 049519)
           Curren Court Reporters
14         749 Aurora Avenue
           Suite 4
15         Metairie, Louisiana 70005
           (504) 833-3330 (800) 487-3376
16
17
18
19
20
21
22
23
24
25


     (504) 833-3330       Curren Court Reporters, LLC FAX (504) 833-3355
     (800) 487-3376                                   www.currenland.com
     Case 2:18-cv-03799-EEF-MBN Document 243-5 Filed 05/07/19 Page 4 of 21
                               Donald F. Rulh, Jr.
                                    4/24/2019
                                                                        Page 3


 1                  E X A M I N A T I O N           I N D E X
 2
 3                                                               PAGE
 4
 5     EXAMINATION BY MR. PATRÓN.....................5
                  RE-EXAMINATION...................262
 6
 7     EXAMINATION BY MR. ORMSBY...................202
 8
 9                     E X H I B I T        I N D E X
10
       EXHIBIT NO. 1...............................51
11
       EXHIBIT NO. 2...............................53
12
       EXHIBIT NO. 3...............................93
13
       EXHIBIT NO. 4...............................
14
       EXHIBIT NO. 5..............................127
15
       EXHIBIT NO. 6..............................137
16
       EXHIBIT NO. 7..............................140
17
       EXHIBIT NO. 8..............................142
18
       EXHIBIT NO. 9..............................173
19
       EXHIBIT NO. 10.............................185
20
       EXHIBIT NO. 11.............................187
21
       EXHIBIT NO. 12.............................195
22
       EXHIBIT NO. 13.............................204
23
       EXHIBIT NO. 14.............................228
24
                        *       *       *       *       *
25


     (504) 833-3330         Curren Court Reporters, LLC FAX (504) 833-3355
     (800) 487-3376                                     www.currenland.com
     Case 2:18-cv-03799-EEF-MBN Document 243-5 Filed 05/07/19 Page 5 of 21
                               Donald F. Rulh, Jr.
                                    4/24/2019
                                                                       Page 4


 1                        S T I P U L A T I O N
 2                It is stipulated and agreed by
 3     and among counsel for the parties hereto that
 4     the deposition of the aforementioned witness is
 5     hereby being taken under the Federal Rules of
 6     Civil Procedure, for all purposes, in
 7     accordance with law;
 8                That the formalities of reading and
 9     signing are specifically waived.
10                That the formalities of filing, sealing,
11     and certification are specifically waived;
12                That all objections, save those
13     as to the form of the question and the
14     responsiveness of the answer, are hereby
15     reserved until such time as this
16     deposition, or any part thereof, may be
17     used or sought to be used in evidence.
18                *       *       *       *       *
19                KATHY ELLSWORTH SHAW, Certified
20     Court Reporter, State of Louisiana,
21     officiated in administering the oath to
22     the witness.
23
24
25


     (504) 833-3330       Curren Court Reporters, LLC FAX (504) 833-3355
     (800) 487-3376                                   www.currenland.com
     Case 2:18-cv-03799-EEF-MBN Document 243-5 Filed 05/07/19 Page 6 of 21
                               Donald F. Rulh, Jr.
                                    4/24/2019
                                                                      Page 80


 1     in the minutes?
 2             A.     No.
 3             Q.     Okay.     Do you recall -- Do you
 4     recall any other motions to amend the operating
 5     agreement other than what is reflected in the
 6     minutes of the April 23rd, 2014, meeting?
 7             A.     Other than this?
 8             Q.     Yes.
 9             A.     No.
10             Q.     Okay.     And you said previously that
11     this was the only company meeting that you ever
12     participated in; right?
13             A.     Yes, sir.
14             Q.     Okay.     So is it safe to assume that
15     the only amendments that ever would have
16     occurred to the operating agreement would be
17     the ones that are reflected in these minutes?
18             A.     Would have come from here, yeah.
19             Q.     Yes, okay.
20                    So combined, do you agree that
21     Exhibit 1 and Exhibit 2 are the operating
22     agreement of the company?
23             MR. ORMSBY:
24                    So stipulated.
25             THE WITNESS:


     (504) 833-3330         Curren Court Reporters, LLC FAX (504) 833-3355
     (800) 487-3376                                     www.currenland.com
     Case 2:18-cv-03799-EEF-MBN Document 243-5 Filed 05/07/19 Page 7 of 21
                               Donald F. Rulh, Jr.
                                    4/24/2019
                                                                      Page 81


 1                    I would say --
 2             MR. ORMSBY:
 3                     I'm going to stipulate it, that it's
 4              the operating agreement of the company.
 5             MR. PATRÓN:
 6                    Okay.
 7     EXAMINATION BY MR. PATRÓN:
 8             Q.     You agree with that?
 9             A.     Yes.
10             Q.     Okay.    All right.
11             A.     Although I could not remember all
12     details of everything that was talked about.
13             Q.     Okay.    All right.       Fine.
14             A.     Just being honest.
15             MR. ORMSBY:
16                     I got to deal with them.           It's bad
17              enough I got to deal with them.
18             MR. PATRÓN:
19                    All right.
20             THE WITNESS:
21                    I'm sorry.
22     EXAMINATION BY MR. PATRÓN:
23             Q.     All right.      Let's switch gears and
24     go to December 2017.
25                    Now, do you admit that you withdrew


     (504) 833-3330       Curren Court Reporters, LLC FAX (504) 833-3355
     (800) 487-3376                                   www.currenland.com
     Case 2:18-cv-03799-EEF-MBN Document 243-5 Filed 05/07/19 Page 8 of 21
                               Donald F. Rulh, Jr.
                                    4/24/2019
                                                                       Page 82


 1     $222,000 out of the CLS bank account?
 2             A.     Yes, I did.
 3             Q.     Okay.    Can you describe how you did
 4     that?
 5             A.     The physical?
 6             Q.     Yeah.    What happened that day?           How
 7     did you go about withdrawing that money?
 8             A.     I was told by my counsel that, after
 9     them looking into certain things, which I -- I
10     won't into detail of it, but they said that,
11     "It's your right.         It's part of your money
12     that's owed to you and you have the right to
13     take, you know, some of that money and what
14     we're seeing right now, you should look out for
15     your money."
16             Q.     Who told you that?
17             A.     Michael Carbo.
18                    And that's what happened.           I was
19     roughly owed in back salary, you know, seven,
20     $800,000, I think.         Somewhere's around there.
21             Q.     Okay.    Did you talk to any of the
22     member of CLS about withdrawing the money from
23     the CLS bank account before you did it?
24             A.     I talked to Spencer about a month or
25     two before that and a lot of different times,


     (504) 833-3330       Curren Court Reporters, LLC FAX (504) 833-3355
     (800) 487-3376                                   www.currenland.com
     Case 2:18-cv-03799-EEF-MBN Document 243-5 Filed 05/07/19 Page 9 of 21
                               Donald F. Rulh, Jr.
                                    4/24/2019
                                                                      Page 83


 1     either e-mails or calls, "Hey, we're going to
 2     get you paid back on quarterly bonuses and
 3     salaries, whatnot."         Trey Morice, that week I
 4     had gone to Thibodaux and I -- and we had a
 5     conversation.       And he --
 6             Q.     My question was really specific.              It
 7     was not about discussions you had about what
 8     you were owed for back pay.            I know you had
 9     discussions about that, but -- So listen to my
10     question here.
11                    Did you ever have any discussions
12     with any members of the CLS about withdrawing
13     money --
14             A.     No, sir.
15             Q.     Let me finish the question.
16                    -- about withdrawing money from the
17     CLS bank account before you did it?
18             A.     No, sir.
19             MR. ORMSBY:
20                     Can I talk to you for a second about
21              something?
22             MR. PATRÓN:
23                    Let's go off the record.
24                    (Whereupon a recess was taken.)
25             Mr. PATRÓN:


     (504) 833-3330       Curren Court Reporters, LLC FAX (504) 833-3355
     (800) 487-3376                                   www.currenland.com
     Case 2:18-cv-03799-EEF-MBN Document 243-5 Filed 05/07/19 Page 10 of 21
                               Donald F. Rulh, Jr.
                                    4/24/2019
                                                                       Page 84


 1                    We're back on the record.
 2                      The parties to the case have
 3               conferred in an effort to streamline and
 4               simplify this case and get some type of
 5               stipulations as to what is in dispute and
 6               not in dispute.        The parties have
 7               conferred and we believe have come to an
 8               agreement and my understanding, and I
 9               want Mr. Ormsby to put it on the record,
10               and I would like Mr. Rulh to also make a
11               statement as to his agreement to this,
12               but my understanding is that there is no
13               issue or dispute as to whether or not
14               Mr. Rulh has been expelled from the
15               company and that Mr. Rulh does not intend
16               to challenge the fact that he is no
17               longer a member and will not be
18               reinstated and that the issue is the
19               compensation that he was paid as a result
20               of his being expelled.          And that whereas
21               Mr. Rulh will reserve all arguments and
22               rights to take issue with the payment CLS
23               decided to make with regard to his
24               expulsion, he is -- he is stipulating to
25               the fact that he was expelled from the


     (504) 833-3330        Curren Court Reporters, LLC FAX (504) 833-3355
     (800) 487-3376                                    www.currenland.com
     Case 2:18-cv-03799-EEF-MBN Document 243-5 Filed 05/07/19 Page 11 of 21
                                Donald F. Rulh, Jr.
                                     4/24/2019
                                                                       Page 85


 1               company.
 2                    And I'd like Geoff to confirm that.
 3              MR. ORMSBY:
 4                      Yeah.    We confirm that the -- and
 5               I'm going to look at the amended
 6               counterclaim and, David, if we would
 7               like, we could -- I could file a motion
 8               for unopposed motion for leave.              I'll
 9               send it by you first as well.
10                      Just to make sure we're on the same
11               page, I'll strike the allegation, but
12               the -- Any allegation as proposed in
13               Paragraph 15 of the amended counterclaim
14               that CLS failed to properly follow the
15               operating agreement expelling Mr. Rulh
16               and/or arriving at the expulsion price,
17               we reserve all rights to challenge the
18               latter part of that that says "at
19               arriving at the expulsion price."
20                regarding -- as David said, we are not
21               challenging -- we are not challenging
22               expulsion of Mr. Rulh, only challenging
23               how the, quote/unquote, expulsion price
24               and/or redemption price or however
25               they're going to -- it's called, was


     (504) 833-3330        Curren Court Reporters, LLC FAX (504) 833-3355
     (800) 487-3376                                    www.currenland.com
     Case 2:18-cv-03799-EEF-MBN Document 243-5 Filed 05/07/19 Page 12 of 21
                               Donald F. Rulh, Jr.
                                    4/24/2019
                                                                       Page 86


 1               arrived at in expelling Mr. Rulh.              Thus,
 2               we would then, therefore, strike out of
 3               our amended counterclaim, David, Count 2,
 4               which is the violation of the Louisiana
 5               Unfair Trade Practices and Consumer
 6               Protection Law and specifically
 7               Paragraphs 25, 26, 27, 28, and 29
 8               therein.
 9                      Additionally, it's misstated as
10               breach -- Count 2, breach of contract, I
11               think that's -- I believe it's Count 3,
12               but notwithstanding the breach of
13               contract claim, we will reserve our
14               rights -- we will dismiss that claim
15               because I believe that claim is actually
16               going to probably be litigated in the CDC
17               suit.    So we'll -- we will dismiss that
18               claim.     That's Paragraphs 30, 31, 32, 33,
19               and 34 of the amended counterclaim.
20                      Count 8, which is the accounting, 35
21               and 36 paragraphs therein, we would
22               therefore agree to remove from our
23               counterclaim.
24                      Count 9, the declaratory judgment
25               action, we believe would still be


     (504) 833-3330        Curren Court Reporters, LLC FAX (504) 833-3355
     (800) 487-3376                                    www.currenland.com
     Case 2:18-cv-03799-EEF-MBN Document 243-5 Filed 05/07/19 Page 13 of 21
                               Donald F. Rulh, Jr.
                                    4/24/2019
                                                                       Page 87


 1               appropriate for adjudication except for
 2               Paragraph 40, David, which is the members
 3               of CLS failed to comply with the
 4               expulsion provisions of the operating
 5               agreement in purportedly expelling
 6               Mr. Rulh.      That will not be an issue at
 7               trial.
 8              MR. PATRÓN:
 9                    And also 42?
10              MR. ORMSBY:
11                      And also -- Exactly.         I was going
12               down.    Forty-two, that Mr. Rulh is
13               entitled to a judgment declaring
14               expulsion process was invalid.             We do not
15               dispute that Mr. Rulh, nor will we
16               contest that Mr. Rulh has been expelled
17               from CLS.      We do reserve all rights
18               regarding the valuation and/or expulsion
19               price set by CLS and its members as
20               stated in Articles 43 and Article 44 as
21               well as Article 41 of -- and, I'm
22               sorry -- 38 as well and 37 in Count 9 of
23               the declaratory judgment action.
24              MR. PATRÓN:
25                    Anything else, Geoff?


     (504) 833-3330        Curren Court Reporters, LLC FAX (504) 833-3355
     (800) 487-3376                                    www.currenland.com
     Case 2:18-cv-03799-EEF-MBN Document 243-5 Filed 05/07/19 Page 14 of 21
                               Donald F. Rulh, Jr.
                                    4/24/2019
                                                                       Page 88


 1              MR. ORMSBY:
 2                    No.
 3              MR. PATRÓN:
 4                    Okay.
 5              MR. ORMSBY:
 6                      Unless you think of anything else
 7               you want to put in there.
 8               MR. MORICE:
 9                      The only other thing I remember
10               hearing is that CLS is not claiming that
11               Mr. Rulh agreed to the P&L valuation at
12               the time of expulsion, which I believe
13               that Mr. Patrón said.
14              MR. PATRÓN:
15                    Yes.     I can put that on the record.
16              MR. ORMSBY:
17                      Go ahead, David, if you want to do
18               it here.
19              MR. PATRÓN:
20                    I'm happy to do that now.
21                      CLS is not maintaining and we'll
22               stipulate that it is not taking the
23               position that Mr. Rulh agreed to the
24               accounting firm Postlethwaite and
25               Netterville to evaluate his expulsion


     (504) 833-3330         Curren Court Reporters, LLC FAX (504) 833-3355
     (800) 487-3376                                     www.currenland.com
     Case 2:18-cv-03799-EEF-MBN Document 243-5 Filed 05/07/19 Page 15 of 21
                               Donald F. Rulh, Jr.
                                    4/24/2019
                                                                       Page 89


 1               price.     We reserve the right to argue
 2               that there was a different circumstance
 3               wherein he agreed to that accounting firm
 4               for a different purpose, but we are not
 5               maintaining that he agreed to --
 6              MR. ORMSBY:
 7                      And we'll stipulate to that.            We'll
 8               stipulate.
 9              MR. PATRÓN:
10                      -- Postlethwaite & Netterville for
11               the purposes of his expulsion price from
12               the company.
13              MR. ORMSBY:
14                      And that's the only -- From
15               Mr. Rulh's perspective as to his
16               counterclaim, the only issues for trial
17               will be whether or not the expulsion
18               price as provided for in the operating
19               agreement, notwithstanding what
20               paragraph, whether it was properly
21               arrived at and whether -- in determining
22               that expulsion process, whether the
23               operating agreement was complied with,
24               not the expulsion itself.
25      EXAMINATION BY MR. PATRÓN:


     (504) 833-3330        Curren Court Reporters, LLC FAX (504) 833-3355
     (800) 487-3376                                    www.currenland.com
     Case 2:18-cv-03799-EEF-MBN Document 243-5 Filed 05/07/19 Page 16 of 21
                                Donald F. Rulh, Jr.
                                     4/24/2019
                                                                       Page 90


 1              Q.     Now, Mr. Rulh, you have heard the
 2      stipulations as summarized by me and your
 3      counsel.      And I'm going to ask you, have you
 4      had an opportunity to discuss that with -- with
 5      your lawyer?
 6              MR. ORMSBY:
 7                     And were you done?
 8                      Did -- Did -- Would -- Did you do so
 9               without any pressure from counsel to have
10               you agree to that stipulation?
11                      This comes from the divorce world.
12              THE WITNESS:
13                      No pressure.       We did discuss some
14               things, but can we -- Since we went
15               through that, can I talk to you about
16               exactly what it -- I have a couple --
17               just a couple of questions that I'd maybe
18               like to ask?
19              MR. PATRÓN:
20                      Can I just finish before you do
21               that --
22               THE WITNESS:
23                      Okay.
24               MR. PATRÓN:
25                      -- because we just went through and


     (504) 833-3330        Curren Court Reporters, LLC FAX (504) 833-3355
     (800) 487-3376                                    www.currenland.com
     Case 2:18-cv-03799-EEF-MBN Document 243-5 Filed 05/07/19 Page 17 of 21
                               Donald F. Rulh, Jr.
                                    4/24/2019
                                                                       Page 91


 1               put this on the record?
 2      EXAMINATION BY MR. PATRÓN:
 3              Q.    Do you -- Do you agree with those
 4      stipulations?
 5              A.    Yes.
 6              Q.    Okay.     And did you have an
 7      opportunity to discuss these with your counsel
 8      before they were made and no pressure was made
 9      upon you to -- to accept these stipulations?
10              A.    Yes.
11              MR. PATRÓN:
12                    Do you want to take a break now?
13              MR. ORMSBY:
14                    Yeah.
15              THE WITNESS:
16                    Yeah.
17                    (Whereupon a recess was taken.)
18              MR. PATRÓN:
19                    Back on the record.
20      EXAMINATION BY MR. PATRÓN:
21              Q.    Mr. Rulh, you just had another
22      second occasion to confer with your counsel,
23      Mr. Ormsby, about the stipulations that were
24      put on the record by both me and him pertaining
25      to this case.       Are you still in agreement that


     (504) 833-3330        Curren Court Reporters, LLC FAX (504) 833-3355
     (800) 487-3376                                    www.currenland.com
     Case 2:18-cv-03799-EEF-MBN Document 243-5 Filed 05/07/19 Page 18 of 21
                               Donald F. Rulh, Jr.
                                    4/24/2019
                                                                       Page 92


 1      you agree with the stipulations that were made?
 2              A.    Yes, sir.
 3              Q.    And you understand that those
 4      stipulations are going to control the trial of
 5      this case?
 6              A.    Yes, sir.
 7              Q.    And you weren't pressured into that
 8      in any way?
 9              A.    No, sir.
10              MR. ORMSBY:
11                      And as we talked, I will -- If you
12               guys will agree not to oppose me in
13               court, I will revise the amended
14               counterclaim consistent with our
15               stipulations and also obviously send it
16               by you, as anyone would, with a request
17               for leave and we can work to make sure
18               we're on the same page.
19              MR. KRAATZ:
20                    Yes.
21              MR. PATRÓN:
22                    All right.       Let's go off the record.
23                      (Whereupon the lunch recess
24               commenced at 11:50 A.M., and the
25               proceedings reconvened at 12:43 P.M.)


     (504) 833-3330        Curren Court Reporters, LLC FAX (504) 833-3355
     (800) 487-3376                                    www.currenland.com
     Case 2:18-cv-03799-EEF-MBN Document 243-5 Filed 05/07/19 Page 19 of 21
                               Donald F. Rulh, Jr.
                                    4/24/2019
                                                                      Page 104


 1      time period that I had been promised to be
 2      paid.
 3              Q.    Yeah.     Okay.    Maybe my question
 4      wasn't clear, but I was asking you how did you
 5      come up with the number of 222,000 to take out
 6      if there was more money in the bank account?
 7              A.    There was not that much.
 8              Q.    Okay.
 9              A.    And I've said that.
10              Q.    Okay.     So you -- Okay.
11                    If there had --
12              A.    On that day.
13              Q.    If there had been more, would you
14      have taken it out?
15              A.    If there had been more, I would have
16      taken more out.
17              Q.    Okay.     Do you know what happened to
18      CLS in terms of its cash flow as a result of
19      your taking the money out in December 2018?
20              A.    They cut off communications with me.
21              Q.    So is -- is your answer you do not
22      know what happened?
23              A.    I don't know specifically.
24              Q.    Do you know generally?
25              A.    I would take a guess on what I --


     (504) 833-3330        Curren Court Reporters, LLC FAX (504) 833-3355
     (800) 487-3376                                    www.currenland.com
     Case 2:18-cv-03799-EEF-MBN Document 243-5 Filed 05/07/19 Page 20 of 21
                               Donald F. Rulh, Jr.
                                    4/24/2019
                                                                      Page 156


 1                      The thing is, I -- I pulled the --
 2              MR. ORMSBY:
 3                      Answer his question yes or not.             Did
 4               you pull it?
 5              THE WITNESS:
 6                      It was -- It -- It was potentially
 7               for another company once I'd known that I
 8               was being frozen out and I had to go do
 9               my own thing potentially.
10      EXAMINATION BY MR. PATRÓN:
11              Q.    And didn't soon after you obtained
12      that information of CLS's client list and
13      profit-and-loss statements, you sent that to at
14      least three people?         Right?
15              A.    I think one was -- one e-mail maybe
16      to Arnold and Morris together.             I was, you
17      know, knowing that I was going to --
18              Q.    Arnold Baker and Morris Kahn?
19              A.    Yes.
20              Q.    Okay.
21              A.    Knowing that if I do do another
22      business, if I'm really being forced to have to
23      go and feed my family, that I'm going to need
24      to be able to, you know, get financing for
25      payroll and payroll is based off of, you know,


     (504) 833-3330        Curren Court Reporters, LLC FAX (504) 833-3355
     (800) 487-3376                                    www.currenland.com
     Case 2:18-cv-03799-EEF-MBN Document 243-5 Filed 05/07/19 Page 21 of 21
                               Donald F. Rulh, Jr.
                                    4/24/2019
                                                                      Page 280

 1                  REPORTER'S CERTIFICATE
 2           This certification is valid only for a
       transcript accompanied by my original signature
 3     and original required seal on this page.
             I, Kathy Ellsworth Shaw, Certified Court
 4     Reporter in and for the State of Louisiana, as
       the officer before whom this testimony was
 5     taken, do hereby certify that DONALD F. RULH,
       JR., to whom oath was administered, after
 6     having been duly sworn by me upon authority of
       R.S. 37:2554, did testify as hereinabove set
 7     forth in the foregoing 279 pages; that this
       testimony was reported by me in stenotype
 8     reporting method, was prepared and transcribed
       by me or under my personal direction and
 9     supervision, and is a true and correct
       transcript to the best of my ability and
10     understanding; that the transcript has been
       prepared in compliance with transcript format
11     guidelines required by statute or by rules of
       the board, and that I am informed about the
12     complete arrangement, financial or otherwise,
       with the person or entity making arrangements
13     for deposition services; that I have acted in
       compliance with the prohibition on contractual
14     relationships, as defined by Louisiana Code of
       Civil Procedure Article 1434 and in rules and
15     advisory opinions of the board; that I have no
       actual knowledge of any prohibited employment
16     or contractual relationship, direct or
       indirect, between a court reporting firm and
17     any party litigant in this matter nor is there
       any such relationship between myself and a
18     party litigant in this matter nor is there any
       such relationship between myself and a party
19     litigant in this matter; I am not related to
       counsel or to the parties herein, nor am I
20     otherwise interested in the outcome of this
       matter.
21
              _______________________________
22            KATHY ELLSWORTH SHAW, CCR, RPR
              Certified Court Reporter
23            Curren Court Reporters
              749 Aurora Avenue
24            Suite 4
              Metairie, Louisiana 70005
25


     (504) 833-3330        Curren Court Reporters, LLC FAX (504) 833-3355
     (800) 487-3376                                    www.currenland.com
